In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Loughlin, J.), dated February 9, 2001, as granted those branches of the cross motion of the defendant wife which were for maintenance pendente lite and an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in awarding maintenance pendente lite and an attorney’s fee (see, Domestic Relations Law § 236 [B] [6]; Louis v Gaines, 255 AD2d 561; Piali v Piali, 247 AD2d 455; Ferdinand v Ferdinand, 215 AD2d 350). The court correctly declined to impute income to the wife, since there was no evidence in the record which would permit the calculation of the wife’s potential earnings (see, Hickland v Hickland, 39 NY2d 1, cert denied 429 US 941; Petek v Petek, 239 AD2d 327, 328). Contrary to the husband’s contention, the Supreme Court set forth the factors it considered in making its award in sufficient detail. The proper remedy for any perceived inequities is a speedy trial, where the financial circumstances of the parties may be fully explored (see, Rigaglia v Rigaglia, 277 AD2d 216; Piali v Piali, supra). Krausman, J.P., Luciano, Adams and Townes, JJ., concur.